Appellant was convicted of an assault with intent to rob one Samuel H. Edwards, and by the jury given six years in the penitentiary.
The testimony shows that Edwards, a soldier, stationed at Kelly Field, Texas, was on the west side of San Antonio, Texas, on the night of August, 1943, and while walking west on some street therein he saw appellant and another person crossing such street. It was dark, and these two persons came up on the sidewalk where Edwards was walking, about fifteen feet away, and when he started by them they crowded up on him real close, and one of them put a sharp object in his side. This appellant, or his companion, put his hands upon the person of Edwards, and when they did so Edwards called to two other soldiers near by and these came toward Edwards; whereupon appellant and his companion ran away, closely pursued by Edwards, who finally caught appellant, knocked him down and held him until the officers arrived. Edwards did not see the sharp object, and was not cut thereby, and did not know what it was. The record does not show one word to have been spoken by appellant or his companion, and nothing further shown as to what was their purpose in thus crowding into appellant, stopping him, putting this sharp object in his side, and placing their hands upon him.
We do not think the facts are sufficient to show beyond a reasonable doubt that the intent of the appellant was to rob Mr. Edwards. Neither appellant nor his companion spoke one word, and the testimony does not show on what portion of Edwards' body they placed their hands.
On account of the insufficiency of the evidence, the judgment is reversed and the cause remanded. *Page 342